 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.To entertain and adjust grievances and complaints of the employeeson his shift which arise during such shift and which concern work-ing conditions and relations with other employees and with theCompany and otherwise to provide for and to maintain the orderly,harmonious, and efficient working together of such employees in theaccomplishment of the work to be done.7.To administer appropriate discipline in accordance with prescribedprocedures.This bulletin in published for the purpose of clarifying and establish-ing the position and supervisory status of the subject employees whoin addition to the foregoing shall continue to have and exercise theauthority, duties, and responsibilities heretofore established.J. A. NorgaardWood River, IllinoisSeptember 29, 1964Morganton Dyeing and Finishing CorporationandTextile Work-ers Union of America,AFL-CIO, CLC.Case No. 11-CA-?136.August 11, 1965DECISION AND ORDEROn June 3, 1965, Trial Examiner Stanley N. Ohlbaum issued hisDecision and Report on Objections to Election in a consolidatedproceeding, finding that the Respondent had engaged in certainunfair labor practices alleged in the complaint in Case No. 11-CA-2436 and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.The Trial Examiner further found that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint and recommended the dismissal of these allega-tions.With respect to the objections to election in Case No. 11-RC-1947, the Trial Examiner found that they have merit, and recom-mended that the election held on May 15, 1964, be set aside and anew election be directed.The Respondent filed exceptions to theTrial Examiner's Decision and Report on Objections to Electioninsofar as the Respondent was found to have violated the NationalLabor Relations Act, as amended, and to have engaged in objec-tionable conduct, and filed a brief in support thereof.No exceptionswere filed by the General Counsel or the Charging Party.On July 14, 1965, and after the case was transferred to the NationalLabor Relations Board, the Petitioner in Case No. 11-RC-1947requested permission to withdraw its petition in that case. On July 19,154 NLRB No. 31. MORGANTON DYEING & FINISHING CORPORATION4051965, the Board, having duly considered the matter, ordered thatCases Nos. 11-CA-2436 and 11-RC-1947 be severed, the Petitioner'srequest for withdrawal of the petition in Case No. 11-RC-1947 begranted, and the representation case be closed.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the Board has delegated its powers in connection with Case No. 11-CA-2436 to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner insofar as they are applicable to Case No. 11-CA-2436.1ORDER IN CASE NO. 11-CA-2436Pursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Morganton Dyeing and Finishing Corporation,Morganton, North Carolina, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, as so modified :Delete at the end of the Order the following language :.. . and that the election held on May 15, 1964, in Case No. 11-RC-1947, be set aside and that said case be remanded to the Re-gional Director for Region 11 to conduct a new election at suchtime as he deems that circumstances permit free choice of bar-gaining representative.1 The Respondent excepted to the credibility determinations made by the Trial Ex-aminer.It is the Board's established policy not to overrule a Trial Examiner's resolu-tions as to credibility unless the clear preponderance of all the relevant evidenceconvinces it that the resolutions are incorrectSuch conclusion is not warranted here.Standard Dry Wall Products,Inc,91 NLRB 544, enfd. 188F. 2d 362(C.A. 3).TRIAL EXAMINER'S DECISION AND REPORT ON OBJECTIONS TOELECTIONSTATEMENT OF THE CASEThese are consolidated cases heard beforeTrialExaminer Stanley N. OhlbauminMorganton, North Carolina,on December 8 through 10, 1964,1with all partiesrepresented and participating throughout by counsel.The entire record and thebriefs received subsequent to the hearing have beencarefully considered.Case No. 11-CA-2436 involves charges byTextileWorkersUnion of America,AFL-CIO, CLC, hereincalled the Union, against Morganton Dyeing and Finish-1Dates are 1964 throughout unless otherwise stated. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDing Corporation, herein called the Employer or Respondent,2 of various acts ofinterference, restraint, and coercion of employees exercising rights guaranteed inSection 7 of the National Labor Relations Act, as amended, herein called the Act.The acts claimed to have been in violation of Section 8 (a) (1) of the Act allegedlyinvolved Employer interrogation of employees regarding union matters; threats ofdischarge for union activity and of plant closure in case of unionization; and sur-veillance of union meeting activities.Respondent denied these allegations.Case No. 11-RC-1947 arises out of a representation election conducted by theBoard on May 15 which the Union lost 3 and to which it filed timely objections,some of which have been referred for disposition here since they involve issues inthe unfair labor practices case.4Upon the entire record 5 and my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSI.RESPONDENT'S BUSINESS; LABOR ORGANIZATION INVOLVEDAt all material times, Respondent has been and is a New Jersey corporationwith its plant and place of business in Morganton, North Carolina, where it isengaged in the business of dyeing and finishing textile products. In the 12-monthperiod immediately preceding issuance of the complaint, Respondent received atits said plant over $50,000 worth of raw materials and shipped therefrom over$50,000 worth of finished products directly from and to points outside of NorthCarolina, directlyin interstate commerce.I find that during the representative 12-month period immediately precedingissuance of the complaint and at all material times,Respondent has been and is anemployer within the meaning of Section 2(6) and (7) of the Act; that at allmaterial times the Union has been a labor organization within the meaning ofSection 2(5) of the Act; and that assertion of jurisdiction in this case is proper.II.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent's textile finishing operations,conducted in a leased plant about 4miles from the town of Morganton, North Carolina, are limited to commissiondyeing for others, with no inventories of materials owned by Respondent.Theaverage number of employees during 1964 was around 200, about 10 percentwomen.A drive to unionize Respondent's plant was started at the beginning of Febru-ary by the Union. The keyman in the plant in this effort was Charles A. Butler,a vat or tub operator, at whose house an initial organizational meeting was heldby employees on February 6.The events about to be described took place in and after February, mainly upto the time of the Board-conducted representation election of May 15, in a contextof an election campaign in which Respondent, while seeking to get out a maximumvote, exhibited marked opposition to unionization of its plant.6On or about March 22, Union Organizer Robert Freeman was introduced toRespondent's vice president, Alfred DiSanto, by Butler, who said, "Things are goingto get awful hot now, boys."On March 24 the Union formally notified Respond-ent by registered mail that Butler was a union committeeman assisting in the2 Original and first and second amended charges were filed respectively on May 20 andJuly 21 and 23. Complaint and also Second Supplemental Decision,Direction,and OrderConsolidating Cases(i.e.,unfair labor practices and representation cases)were issued bythe Acting Regional Director for Region 11 on September 9.3 Of 179 votes cast, 75 were for and 78 against the Union and 26 were challenged. OnAugust 12,the Acting Regional Director sustained 3 and overruled 13 of these challenges :opening and tabulation of these 13 ballots on August 28 produced a revised tally of 76for and 90 against the Union,mooting the 10 undetermined challenges.4 Of nine union numbered objections,six were overruled and three were referred to theTrial Examiner together with two additional matters or issues allegedly raised by theActing Regional Directorsua sponte.(Seeinfra,section III, report on objections toelection and matters referred by Regional Director.)sAs corrected by my order dated May 10, 1965a Evidenced in part by literature which it dispensed to employeesNo implication isintended hereby that employer opposition or hostility to unionization Is of itself illegalor improper MORGANTON DYEING & FINISHING CORPORATION407organization of the plant.On March 25 Respondent wrote Butler a registeredletter acknowledging receipt of the Union's March 24 letter "from a man namedWilliams who says he is a representative of the Textile Workers Union of America."Respondent's letter to Butler continues- "In that letter, he says you have joinedhis union and are apparently some sort of committee member or part time em-ployee of hisunion.The letter seems to imply that because you have acquiredthat status with his union you are entitled to some sort of special privileges in thisplant."Respondent's letter then goes on to point out that Butler would have nospecial privileges and that he would be "subject to discipline, inculding [sic] dis-charge in the proper case" in the event he did "not follow Company rules, if youdo not do your work properly, if you neglect your work, or if you interfere withthe work of others ...." It is undisputed that copies of this registered letter ofMarch 25 from Respondent to Butler were posted on the bulletin board and else-where throughout the plant, and that Butler marked on it that he was not anemployee of any union.On March 26 Butler was discharged by Respondent.An unfair labor practicecharge filed by the Union, based upon this discharge (and II other employee ter-minations), resulted in an action by the Regional Director declining to proceedtherewith, because unwarranted in view of insufficient evidenceOn November 3,General Counsel sustained this action of the Regional Director declining to issuea complaint based upon these employee terminations.A. InterrogationA number of incidents of interrogation of employees by supervisors is allegedto have occurred.CharlesA. Butler, the second-shift vat operator who spearheaded the uniondrive, testified that, shortly after the plant organizational activities started inFebruary, his foreman, Larry Lane, asked him into his office, where Lane told himthat "there were a lot of rumors floating around about a union . . . trying to get inover here.. .I know how you feel about a union,I know that you believe in aunion . . . rumors keep floating around and they blame it all on the second shiftThey say that that is where it is . . . that is where all of it started ... the manage-ment at first laughed . . . it off and said, Frank DiSanto [president] said he wasmore interested in cloth than he was in the union, that he was worried about tenthousand yards of re-dyes sitting out there.But ... now it is getting serious, and... you have been pegged from the very beginning . . . Fred Lane [Butler's pre-vious foreman, unrelated to Larry Lane] said if anybody was organizing a union orwould start one that you would be the one ... you have been pegged." 7Accord-ing to his testimony, Butler shrugged his shoulders at this and left Lane's office.On various occasions after this, according to Butler, Larry Lane asked him, "Iwant to know the workings of the union," to which Butler responded that "theonly thing I know is that if a place needed one, this one does and it would helpyou too."With regard to the foregoing, Foreman Lawrence L. ("Larry") Lane, in Re-spondent's employ for 4 years and now 26 years old, first testified that he could not"recall," and then denied, saying to Butler that he had been "pegged"; and deniedthat he told Butler he wanted to know the workings of the Union.DanielDavid Danner, formerly employed by Respondent as a weigher-dyer(engaged in dye weighing and vat dyeing), testified that in the latter part of Feb-ruary Foreman Larry Lane "asked me what I knowed about the union and I toldhim that I didn't know nothing about it and he asked me if I was for it and Isaid, `Yes,' and he asked me what good it would be to me or anybody else, andhe stated that he did not want to have any doings with it at all, and would laterbe separated.from work." This conversation occurred in Lane's trailer home,where a truck trade was taking place between Danner and Lane.On cross-examination,Danner amplified this by describing that after he entered Lane'strailer they sat down and Lane "asked me if there was anything he ought to knowthat I had heard that he ought to know and I asked him what about and he saidabout the union."Toward the beginning of March, about a week after Larry Lanespoke to him, according to Danner, Supervisor Ted Morefield (second shift dye-house floorman), during working hours at the plant, "asked me what I thoughtabout the union, and I told him I thought it was a good thing " Further accordingto Danner, around the middle of March, Foreman Fred Lane (first shift dyehousefloorman) told him "that the union wasn't any good and that it was something set up7As to "pegged," Butler explained that "The connotation of it was that I had beennamed as the leader of the [unionization drive] thing " 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDto take your money" and that Lane "asked me what I thought about it [the Union],and I told him I thought it was all right. I never did specify if I was for it oragainstit to him." 8Respondent's versionof the foregoing was furnished by Supervisors Larry Lane,Ted Morefield,and Fred Lane.Admitting that Danner came to his home inconnection with the trading of the trucks, Larry Lane denied that he then or at anyother time9asked Danner how he felt about the Union or whether he was a mem-ber or had signed a card.LarryLane's testimony indicates that his conversationwith Danner on the occasion in question in no way touched on the union ororganizational activity,butwas restricted to the immediate business at hand;namely, the truck trading.Conceding that he had a discussion with Danner inearlyMarch about the Union,Morefield, Danner's supervisor in the drugroom,testified that it was Danner who asked him"how I[Morefield] felt about theunion," and that he (Morefield)answered,"I don't know,Dan, how do you feel,"to which Danner replied, "I think it would be good," and that "that was the endof it."Morefield testified that he did not "recall"any other discussion with Dannerabout the Union.Denying that he ever had a discussion with Danner about theUnion, Fred Lane testified that Danner "was awful quiet,he didn't talk too much."Bernie Holland, a finishing room J-Box operator still in Respondent's employ,testified under Government subpena that when, early in March, Supervisor LexPoteat(third shift finishing foreman)approached him on the job and "asked meif they had a union election which way would I vote," he (Holland)did notanswer Poteat because"I couldn'tafford it"and "I didn't want to get involved init."According to Holland, on the night before the union election (i e., May 14),President Frank DiSanto came around and told him he wanted him to vote, regard-less of how he voted; and that after a discussion lasting about 15 minutes or more,Holland told him that "the way I [Holland] voted nobody would be hurt." Testi-fying as Respondent'switness,Poteat denied being able to "recall"any conversa-tion with Holland as described by the latter; and stated that the "only time I everremember talking to Bernie Holland" was when, one night(date unrecalled),Holland asked him what Respondent would do "if this place would go union."Since, according to Poteat,"as a rule I have never talked to a man about unionand I won't do it unless he asked me and I will answer his questions to the bestof my knowledge.I remember telling Bernie[Holland] in a simple phrase,I said, `Well, Bernie, let me put it like this to you.ifme and two or threeother guys was working for you.and we was going to organize and call astrikemaybe for more money,what would you dog' So,he never did give me hisanswer, so I just assumed that that was it, and so I walked on off and told himwhat to do [about his job] and what [cloth] to run. And went on about my busi-ness."Poteat testified that this was the only discussion with Holland relatingto the union campaign or election that he could"recall."s According to Danner,this conversation took place in the drugroom where DannerworkedDanner also testified that as he came into the room,he overheard Lane say-ing to David Pitman,another worker there,that "the union was trying to get in andthey wasn't any good"As to this,Fred Lane testified that Danner came into the drug-room in the course of a conversation Lane was having with Pitman,who had told Lanethat he(Pitman)understood"that they are trying to get a union in here" and that he(Pitman)"[didn't]care much for the union,"and that thereupon Lane had remarkedthat he(Lane) "[didn't] know much about the union, I have never worked for one be-fore, but what I bear about it, I don't care much for it either." Pitman was not calledto testify,nor was Rufus"Lightning"White,who, according to Lane, was also presentduring the course of this conversationDanner's own testimony,in this aspect, in-dicates that he apparently walked in on a conversation going on between Lane and Pit-man ; and that,so far as Danner knew, Lane'soverheard remark may have been inresponse to something said by Pitman.Accordingly,all circumstances considered,I creditLane's testimony in this aspect(ie.,that what Lane said to Pitman was in responsetowhat Pitman said to Lane before Danner came into the drugroom,as described byLane),and find and conclude that it has not been established by a preponderance of thesubstantial evidence that Lane's remarks to Pitman constituted illegal interrogation orwere otherwise violative of the Act.O Except for one occasion early in June,after the union election,when Danner allegedlyasked Larry Lane "what would happen now" and Lane told him that he did not know,that there were challenged votes, and that "after it was over with that Morganton Dyeingand Finishing would be a good place to work." MORGANTON DYEING & FINISHING CORPORATION409Thomas Goliath Childers, also under Government subpena and still employedby Respondent in its finishing department, testified that, following off-plant distri-bution of union campaign literature, Supervisor Larry Lane "asked me if I got anyof them papers."When Childers told him that he had, Lane asked him "was I foritor against it, and I told him that I was for it.And he wanted to know whatgood it would do, and I said maybe we will get better working conditions.Andhe said, `Well, you think we will get more money,' and I said maybe.And heasked me if I had worked at any worser place than that and I told him no thatI hadn't due to the water and the steam and so forth, and so it wasn't too much saidabout it.And he, he asked me if I had signed a union card, and I told him that I hadand that was about all there was to it."Childers was insistent in his testimonythat it was Larry Lane and not Childers who first brought up the subject of theUnion.Larry Lane testified that the circumstances of this discussion were entirelydifferent.According to Lane, one night in mid-February Childers asked him tohave fixed a rusting fluorescent light fixture which looked as if it were about to fall,and Childers "started complaining about the working conditions."According toLane, "I told him [Childers] that Frank [DiSanto] was going to improve theworking conditions 1e and all that.And he said that well, maybe if we had aunion,itwould speed them up.And with that I said, `Well, did you get your[Union] paper,' and he said, `Yes, I got my [Union] paper.'And that was justabout the extent of it."Lane denied that he inquired of Childers how he feltabout the Union.According to Lane, when he asked Childers whether he hadreceived his paper from the Union, "I [Lane] was trying to kid him [Childers]at the time, but he [Childers] didn't take it that way,ii so I let that drop and wentto get amechanic to fix the light "Kyle Johnson, formerly employed by Respondent as a dyehouse opener oper-ator and involved in the organizational activity at the plant, testified that at hisworkplace on or about February 26 Supervisor Larry Lane asked him "if I[Johnson] got any union cards and if I had gotten one and if I hadgot it in themail," to which Johnson responded in the affirmative and by asking Lane whetherLane had received his (i.e., Lane's). Johnson was insistent in his testimony thatitwas Lane and not he (Johnson) who brought up the subject of the Union.About a week after this, according to Johnson, he took his cousinin to seeRespondent'spersonneldirector,Ralph LeFevers, about a job.Taking Johnsonaside and saying to him, "Come in here, I want to talk to you," LeFevers "wantedto know who the [Union] ringleaderwas inthe dyehouse and I told him thatIdidn't know."Johnson'scousin,who was inexperienced, did not get a job,LeFevers saying he "would keep it in mind." Larry Lane's versionof the foregoingwas that he did not "recall" a discussion with Johnson as described by the latter;and that "the only thing that I can bring back to my memory" was that on oneoccasion (date unrecalled) Johnson asked Lane "if itwas truethat they werecampaigningfor a union.12And I told him that as far as I knew they wereand he said, `Well, you can consider . . . that Iam given[sic]notice the daythat they bring a union in here ... I have a wife and kinds to feed.' " 13Accord-ing toLane, this was the only discussion that he ever had with Johnson at anytime about the Union "thatI canremember."Conceding thatJohnson introduced ajob applicant to him around the end of February, LeFevers gave the episode anentirely different slant by testifying thatitwasJohnson who called him aside, andthat when LeFevers told him they were not hiring because they had extra men oneach shift, Johnson said, "I know why you won't hire him .. .it is on accountof the union"; and that, when LeFevers denied this, Johnson said, "You knowthat I am not a damnunion manand never was," to which LeFevers responded,"Well . . . that doesn't make any difference I will take his application.But .right now, we are full."LeFevers denied asking Johnson who the "ringleader"of the Union was in the dyehouse.10According to Lane, conventional fluorescent light fixtures, in the building since 1961,had deteriorated from moisture and water and were in process of being replaced withstainless steel fixtures11CfA. P. Greene Fire Brick Company v. N L R.B ,326 F 2d 910, 914 (C A. 8) : ". .executives who threaten in jest run the risk that those subject to their power might takethem in earnest and conclude the remarks to be coercive "12 Cf., in this connection, the undisputed testimony that Johnson was involved in theunion campaign at the plant and attended union meetings.13Cf. footnote 12,supra 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames E. Alridge, another former employee of Respondent as a tub operatoror dyer under the supervision of Morefield and Larry Lane, and one of the firstto participate in the union campaign, testified that on or about February 26, about2 or 3 weeks after the union activity started at the plant, Larry Lane approachedhim at work and asked him if Alridge's railroad union was still on strike in Ohio.(Alridge had returned to Respondent's employ from a railroad job in Ohio.)Alridge replied that there had been no strike there but that he had merely beenfurloughed.According to Alridge, Lane then remarked that he understood "theunion is about to go busted out at the carbon plant" (in or near Morganton) andthat "I [Lane] understand that the union is coming here, how do you think it willgo?"Alridge replied that he thought this was "a bunch of rumors," and returnedto his work.14Denying all recollection of any discussion such as the foregoingwith Alridge, Larry Lane testified that insofar as he could "recall" he never hadany discussion with Alridge about anything connected with the Union.James Ledford, also under Government subpena and a former employee ofRespondent, testified that at the timeclock around April 15, when he was comingto work, Supervisor Fred Lane approached him and said, "How do you feel aboutthe union," to which Ledford replied, "I don't feel more or less about it" or "Idon't feel either way," evoking the response from Lane that "I hope it don'tcome through,"Denying the foregoing, Fred Lane testified that the only discus-sion he ever had or could recall having with Ledford about the Union was aroundmid-April, while Ledford was at work in the dyeroom.According to Lane, whenhe indicated to Ledford that he (Ledford) was being transferred to the secondshift,Ledford asked him whether somebody else could be transferred, and Lanereplied, "No, we can't, there is not many applications coming in now being asthis union deal has started."According to Lane, this was the only thing he saidor could "recall" saying to Ledford relating to the Union.ResolutionAs is evident from the foregoing, sharp issues of fact are presented by thetestimony of the employees and former employees on the one hand, and Respond-ent's supervisory personnel on the other hand, regarding alleged interrogation asto union membership, sentiments, activities, and voting intentions.Various em-ployees and former employees described a number of episodes of such interrogation.Respondent's supervisory personnel presented in essence a picture of total absti-nence from interrogation.Under these circumstances, lackingmore objectiveparameters of evaluation for factfinding, little can be said other than that resolu-tion of the testimonial conflicts is in the final analysis heavily if not totally depend-ent upon demeanor observations and comparisons.On the whole, my favorable impressions and reactions to the demeanor of thewitnesses put forward by General Counsel was not matched by corresponding reac-tions to that of the witnesses who testified, as described, with regard to Respond-ent's side of this aspect of the case.For reasons explicated below, in connectionwithmy consideration of alleged"Threats"(section B,infra),I am constrainedto entertain reservations with regard to at least segments of the testimony of Gen-eral Counsel's witness Butler, for reasons not reflecting upon his honesty or desireto be truthful.However, it is unnecessary to resolve these reservations with regardto the aspect of the case dealing with the alleged interrogations, since there isabundant credible other evidence thereof, furnished by General Counsel wit-nesseswith regard to whom I have no such reservations. I was favorably im-pressed by the demeanor of General Counsel's witnesses Danner, Holland, Childers,Johnson, Alridge, and Ledford, whose testimony to the extent indicated I creditin preference to the testimony of Respondent's witnesses, the latter among otherthings being characterized by apparent inabilities to "remember" or "recall" mate-rial events or alleged events. I am also mindful of the fact that included amongGeneral Counsel's witnesses were some who, because they are still in Respondent's14Also around the latter part of February, according to Alridge, he (Alridge) askedSupervisorMorefield how he (Morefield) "felt about the union," and Morefield seemednot interested and Indicated he did not care.This, of course, is not conduct violative ofthe Act.The conversation between Larry Lane and Alridge, described above, while in asense asolicitation by Lane of Alridge's views on unionism and the unionization of Re-spondent's plant, was likewise in my opinion sufficiently equivocal not to warrant a find-ing and conclusion that it was violative of the Act as illegal interrogation or otherwise MORGANTON DYEING & FINISHING CORPORATION411employ, in a sense testified against their own interests and at the peril of courtingtheir Employer's displeasure if not retaliatory action."Credibility comparison ofthe witnesses on each side thus results in superior demeanor and better recollectivepowers on the part of the employees, canting the trier's preference toward GeneralCounsel's witnesses.The resultant position of the scales is not altered by the picturesought to be presented by Respondent's supervisors of their pasteurized impartialityand abstemiousness, within a context of avowed employer hostility to the unioniza-tion efforts of its employees-a scrupulous nonchalance which seems unreal in theambit of reference of the total surrounding facts.Nor, by reason of its character and extent, within the matrix of the full situa-tion within which it occurred and of which it formed a part, may the interrogationherein, unaccompanied by safeguards or assurances, be regarded as isolated or asjustified for legitimate purposes.. . the time, the place, the personnel in-volved, the information sought, and the employer's conceded preference, all mustbe considered in determining whether or not the actual or likely effect of theinterrogations upon the employees constitutes interference, restraint or coercion."N.L.R B. v. Syracuse Color Press, Inc.,209 F. 2d 596, 599 (C.A. 2), cert. denied347 U.S. 966.The repeated episodes of interrogation here fail these tests.Repondent sought, with some success in the case of certain witnesses, to estab-lish that the alleged interrogations occurred in an atmosphere free from threatstoward or fears on the part of the employee.Even if this had been true in allcases-which it was not-and even if such a conclusion could be reached (whichitcannot)without reliance upon opinion testimony of questionable controllingeffect, it has repeatedly been held that such subjective reactions, or alleged sub-jective reactions, on the part of employees are not determinative."Respondent hassought to portray an atmosphere of friendliness between supervisors and super-vised.It is open to question whether such friendliness, even where it exists, isnecessarily all-pervasive, on the job as well as off the job, and in the presence aswell as in the absence of dual calls on the supervisors' allegiance. Indeed, inter-rogation by "friendly" supervisors may be affrighted with greater potential foraffront to the policies of the Act than when conducted by those who do not wearthe deceptivemantle of friendship.17Nor may the interrogation in the totalmatrix of the situation here be regarded as innocuous.18Within the system of reference expressed by the Board inBlue Flash Express,Inc,109 NLRB 591, and the mentioned considerations, it would be difficult forme to believe that so many apparently highly credible witnesses, including someunder potential economic hazard, would testify, and testify so persuasively, to somany episodes of interrogation, if they had never occurred.I find that, except to the extent hereinabove expressly otherwise found, Respond-ent through its supervisors Larry Lane, Fred Lane, Morefield, Poteat, and LeFeversinterrogated employees Danner, Holland, Childers, Johnson, and Ledford at varioustimes during February, March, and April, 1964, so as to interfere with, restrain,and coerce them and other employees in the enjoyment and exercise of theirrights under Section 7 of the Act, in violation of Section 8 (a)( 1 ) of the Act.11This circumstance has sometimes been considered to add weight to testimony.Cf.Georgia Rug Mild,131 NLRB 1304, 1305, footnote 2. Cf. alsoWirtz v. B A.C. SteelProducts,Inc.,312 F. 2d 14, 16 (C A 4).16Eastern Die Company,142 NLRB 601, enfd. 340 F. 2d 607(C A. 1) ; The Rein Com-pany,114 NLRB 694;B.M.C.Manufacturing Corporation,113 NLRB 823.17Marshal DeVillars has aptly said, "God save me from my friends, I can protect myselffrom my enemies."So, too, Blake(to Hagley) :Thy friendship oft has made my heart to ache,Do be my enemy-for friendship's sake.iBWith regard to any supposition that the interrogation was "innocuous" or "harmless,"Itwill be recalled that the court recently had occasion again to remind that although"an innocuous question (e.g., How is the union doing?) is much less coercive than apointed question (e g , Who are the union leaders')," when an employee-as herein-fails "to give a truthful answer even to an innocuous question,the inference of coercionis as strong as if he refused to answer a pointed question."N.L R.B. v. Cameo, Inc.,340 F. 2d 803, 807 (C A. 5)This is especially true during a union campaign, since"Interrogating key employees during an organizational drive makes the company's anti-union message easier to read than interrogating a few employees at random."Id.at805, footnote 6 412DECISIONSOF NATIONALLABOR RELATIONS BOARDB. ThreatsEvidence was presented of five instances of Employer threats in connection withthe lawful organizational attempts of its employees.These will be recountedchronologically.CharlesA. Butler, Respondent's former employee mentioned above, testifiedthat when Supervisor Larry Lane spoke to him in his office in mid-February aboutthe union activity, as has been described, Lane also told him that "they [i.e., pre-sumably Lane's superiors and Company executives] are getting worried now andthey are going to find out . . . they [know] some of the leaders" and that "theyare going to get the ringleaders of this thing, and they are going to fire them."Lane denied that he said thisBernieHolland,Respondent's former J-Box operator, testified that aroundmid-March, about a week after Supervisor Poteat asked him how he would votein a union election, Poteat approached him while he was working and said to him,"I hope this damn union doesn't go through, if it does, I will lose my job .Frank [DiSanto] said he was going to close it down if the union went through."Poteat's testimony indicated that he did not "recall" any such talk.James E. Alridge, Respondent's former tub operator, testified that on one of thelast nights that he worked in the plant (i.e., on or about March 26), SupervisorMorefield told him, "Well, Jim, there is nothing personal, I like you and I likethe way you do your work, but . . . we have got orders to fire anyone for anyreason."According to Alridge, he responded that "there wasn't no hard feelingsbetween me and [you] .... I understood .... I knew it was over the Unionor I felt that it was," and Morefield did not reply.Morefield, on the other hand,testified that on the night before this Alridge had gotten drunk on the job andMorefield sent Kyle Johnson to take him home; and that the following nightMorefield told Alridge "that I did not have no personal feelings against him, butthe next time that he carried on conduct the way that he did the . . . last night,that I would fire him, and I had the authority of the company to do so." Accord-ing to Morefield, the Union was not mentioned, and "I was trying to get acrossto him [Alridge] that I had authority of the company to fire him for being drunkon the job or not performing his work properly.Not for any reason, Icouldn't fire a man for any reason." In fact, Morefield did not fire Alridge,19 eventhough according to Morefield (whom I credit in this aspect) he had authority todo so, because he wanted to "give him [Alridge] a break." On cross-examination,Alridge conceded that on the night in question he got drunk on the job and wastaken home by Kyle Johnson.Although at first denying that while drunk on thator anearlier night during his last week at the plant he ruined some cloth by plac-ing anunopened 100-pound sack of salt in the dye mix, he later indicated thatthismight indeed have occurred while he was drunk.20Charles A. Butler further testified that in mid-March he reported to SupervisorLarry Lane that he had been receiving anonymous threatening telephone calls athome regarding union activities and was concerned for his wife and daughter.Lane relayed this to Dyehouse Superintendent Fred Martin, who called in Presi-dent Frank DiSanto.According to Butler, after Lane apprised DiSanto that Butlerwas "in favor of a union," which Butler agreed was true, and after Butler indicatedthat "I know that [the anonymous telephone calls] are not coming from any ofthe boys that have signed cards with the union," DiSanto said, "This is my damncompany and I am a self made man and I am going to run it as I please, and ifanybody don't like it.there is the door ..I can be a dirty bastard whenIwant to and I will fight like hell against the union."As found by the RegionalDirector, Butler was discharged on March 26, when Respondent learned the truereason-namely, public drunkenness-for an alleged illness for which Butler hadrequested and received leave of absence on March 6 and an alleged death in the10Alridge testified on cross-examination that about an hour after Butler was discharged,he (Alridge) and three other employees (Johnson, Carpenter, and Loftis) quit and "Justwalked out"The Regional Director determined that no discriminatory termination wasinvolved as to any of these employees20Alridge also testified that about a week after he quit, while at the plant for histerminalpay, Larry Lane asked him, "Well, now, Jim, now that you have already quit . .you were a anion representative just like Charlie Butler . . wasn't you," to whichAlridge replied, "Well, Larry, I have already quit, what differencedoesitmake to meif the building blows down . . . I am gone . .Butler had already been nondis-criminatorily discharged for cause prior to thisSince neither Alridge nor Butler wasthen in Respondent's employ, and it does not appear that this question was coercive inintent or effect, I hold that it has not been established that it was violative of the Act. MORGANTON DYEING & FINISHING CORPORATION413family for which he was granted further leave on March 7. Butler's testimonyindicates that lie had an alcoholism problem during this period,involving incar-ceration-according to him, at his own request-and convictions for publicdrunkenness.Respondent's version of the meeting with Butler on the subject of the threaten-ing telephone calls was supplied by Larry Lane,Fred Martin,and Frank DiSanto.In essence,they were consistent to the effect that DiSanto assured Butler that hewould try to do something about the calls if Butler could furnish a definite clueto the identity of their source,which Butler was unable specifically to do.Ac-cording to Martin,during the discussion Butler stated that the anonymous callersindicated Butler should"not.have anything to do with the union"or "not... have anything to do with the union organizing and unions"and that, withoutnaming any names, Butler thought the calls "was coming from the plant manage-ment."However,according to DiSanto,supported by Lane, "there was no men-tion of the word union in this discussion"-although all appeared to assume it con-cerned the Union-and Butler neither specified the nature of the threats nor linkedmanagement to them.A further degree of doubt was cast upon the accuracy ofButler's recollective capacity by the testimony of David Mooney,county deputysheriff and jailer, who, describing the arrests and convictions of Butler in mid-March for public drunkenness,denied there was any basis in the official recordsor in his recollection to indicate that any of those arrests was at Butler's request asthe latter had testified(although with regard to one of the arrests, the identity ofthe telephone caller to the police was not established and might theoretically,therefore,have been Butler).Albert Frank Wellman, formerly employed by Respondent as a maintenanceworker under the supervision of Maintenance Foreman Michael"Mike" DiBiase,testified that while ostensibly on the way to the warehouse 21 with Foreman "Pop"Anger, SupervisorMike DiBiase,and fellow employee Clint Hamer late oneafternoon in April,22DiBiase"started talking about the union," stated"that hehad.belonged to a union and worked under a union and didn't think thatitwould work down here in this plant," and then went "on to say that none ofhismen had better not oppose him in the election."Wellman testified,on cross-examination,that "I actually took that as a threat.to vote for the companyagainst the union."He also testified that when DiBiase made the remark aboutnot opposing or voting against him in the election,his tone was serious and that"the impression that it gave me if I didn'tvote to suit him, it would be my job.Now, that was the impression that was put on me."Respondent'sversion of the foregoing was provided by DiBiase and Hamer.DiBiase, Respondent's maintenance supervisor,not only flatly denied making thestatements attributed to him by Wellman,but insisted that he never expressedany opinions as to what he thought or how employees should vote,at all timeslimiting himself to encouraging employees "to vote as they see fit."He acknowl-edged, however, that he was aware of his Employer's opposition to the Union.With regard to the specific occasion in question,DiBiase denied that he firstbrought up the subject of the Union.On direct examination,DiBiase testifiedthat when the men got outside for the truck to go to the warehouse,"there wasa little discussion going on I believe Mr.ClintHamer started talking about himbeing in a union in fact the truckers union,he worked up north for quite a while,"whereupon DiBiase "started to kid him about it, I said I belonged to a union upNorth and I said what does it make us?"He added that"I believe that therewas something said about voting, and I came out and said, look it doesn't makeany difference as long as everybody votes, once you get into the booth there, thereisonly God and yourself know how you vote."On cross-examination DiBiasetestified,"IbelieveMr.Hamer came out and we were talking,talking aboutvoting and the trucker'sunion."When counsel for General Counsel pointed outto him that he "didn't bring this up on direct examination,"DiBiase's responsewas, "You didn'task me," adding,"Imean it happened months ago,you don'tremember every little word that is being said.italldepends on what theattorney asked me and that is what I answered."DiBiase also insisted on cross-examination that this was the only time during the entire union campaign that hediscussed union matters with any of the rank-and-file employees.Also testifying as Respondent'switness,maintenanceman Clinton"Clint" LeroyHamer stated that in the 15- to 30-minute conversation among the four waiting21 In view of the lateness of the hour when they started, the trip to the warehousewas abandoned so that the members of the party apparently did nothing other than talk22 This accords generally with General Counsel's amendment at the hearing of paragraph7(d) of the complaint,changing the date therein from June to April. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the warehouse truck which never arrived, "We were talking about the union"(and later about supplies) and that it "might" have been he (Hamer) who firstmentioned the Union; that he (Hamer) expressed opposition to unions and DiBiase"come over, and talked to us about it, and he said that we would be the only onesthat knowed who we voted for, when we was in that booth and how we voted",and that although DiBiase said he hoped everybody voted, he did not say noneof his men had better (not) vote against him in the election, and that Hamerdid not "hear" any comment like that.Toward the end of his testimony, in re-sponseto the question of whether anybody during this conversation made theremark that the Union would not work out or work out well in the plant, Hamerstated that "there was a remark made that a union might help out at the plant,mighthelp themen and theplant . . . . I believe that Mike DiBiase said that."ResolutionItwill have been noted that two of the five alleged instances of threats involvedButler.Insofar as the anonymous telephone calls to him are concerned, no con-nectionof those calls (which are not included among the threats alleged in thecomplaint)withRespondent has been established, and such linkage could befound only through surmise and conjecture.The telephone calls cannot, therefore,be regarded as threats for which responsibility on Respondent's part has been shownor can be found. So far as the alleged threats derived from the balance of Butler'stestimony are concerned, while my overall reaction to Butler as a witness seemsto have somewhat paralleled that of Respondent's counsel, who in his brief has inpart characterized him as "a rather frank and honest witness," nevertheless I cannotignore the plain fact that Butler was at the time of the events in question by hisown admission addicted to alcoholic excesses to the extent that he was arrestedand confined (according to his testimony, at his own request) for public intoxica-tion.Since some of the events he testified to occurred while he was thus underthe influence of alcohol, I do not believe it would be justifiable to assume thathis present testimonial recollection or reconstruction, whichever it be and howeverhonestly intended, of events which transpired during a period when he was avictim of alcohol, has a high degree of reliability.For this reason, not bearingdirectly upon his basic honesty, lacking independent corroboration I cannot accepthis version of those events.Insofar as the episode described by Alridge is concerned, it is to be observedthat he concededon cross-examinationthat he, too, was involved in drunkenness,in his case on the job and possibly involving spoilage of goods. In the situationdescribed,Morefield undoubtedly would have been justified in discharging himthen and there or when he returned to work. It would seem that if Morefieldwere bent on seeking an excuse for ridding Respondent of Alridge for discrimina-tory reasons and masking those reasons, the situation involving Alridge's drunken-ness onthe job was made to order for that purpose.However, Morefield did notdischarge Alridge but merely warned him, and Alridge later concededly quit.Underthese circumstances, since Morefield would have been justified in discharging Alridge,his failure to do so argues against the existence of the discriminatoryintentionalleged.Weighing all factors, I accept as more probable and persuasive Morefield's versionof his warning to Alridge that he would be fired incaseof repetition of his drunkenconduct,and findthatMorefield did not discriminatorily threaten Alridge on theoccasion in question.While the factors which have been explicated rule out definitive reliance uponButler's testimony and the Alridge version as persuasively evidentiary,the tworemaining incidents of alleged threats, namely, those involving Holland and Well-man, are by no means infected with such infirmities. I found both Holland andWellman to be straightforward and impressive witnesses whose counterpart wit-nessesdid not match them in either respect. In the case of Holland, SupervisorPoteat, while testifying to an incident which may or may not have beenthe sameas described by Holland, allegedly could not "recall" saying what Holland sworehe had said. In the case of Wellman, I would have difficulty in accepting theversion put forward by DiBiase and Hamer, whose testimonial demeanor (like thatof Poteat)was in marked contrast to that of Wellman. I cannot visualizeDiBiase's self-portrayal of himself as so consistent a practitioner of sanitizednonpartisanship in a context of close identification with an employer so openlyhostile to unionization.The apparent conflict between the testimony of DiBiaseand Hamer will have been noted, as also the extentof the testimonialubiquityof Hamer in expressing the belief that it was DiBiase who told the men that "aunion might help out at the plant, might help the men and the plant." The jointtestimony of DiBiase and Hamer, in the posture in which it finally came to rest,was unpersuasiveas comparedto that of Wellman, whom I credit. It is addition- MORGANTON DYEING & FINISHING CORPORATION415ally to be noted that Respondent failed to produce or to account for its nonproduc-tion of the remaining participant to the discussion; namely, Wellman's foreman,"Pop" Anger, apparently an old-time, respected employee and "a fine old gentle-man" (so characterized by Wellman).Finally, although Wellman described the atmosphere of the discussion as friendlyand congenial, I do not believe this essentially alters the impact or potency ofDiBiase's threat.Strong threats have been uttered with a smile; "friendship" itselfhas been made the price of yielding to a threat.Moreover, as was elicited fromWellman by Respondent on cross-examination, Wellman "actually took that [i e.,DiBiase's words] as a threat . . . to vote for the company against the union" andthat "if I didn't vote to suit him, it would be my job." 23After observing him ashe testified and considering the probabilities of the situation inherent in the entirefactual background of the case, I believe this portrayal of DiBiase by Wellmanto be more realistic than DiBiase's suggested picture of himself, a loyal servitor ofan employer hostile to unionization, merely urging employees to vote while studi-ously refraining from any expression of opinion or attempt to tilt the scales everso slightly.It is accordingly found that Respondent, through the described conduct on thepart of Supervisors Poteat and DiBiase, in March and April 1964, threatened itsemployees in connection with union affiliation and activities,and in the event of plantunionization as the result of a Board-conducted union election, in violation ofSection 8(a)(1) of the Act. I further find that it has not been established bysubstantial credible evidence that Respondent engaged in the other threats describedor alleged.C. SurveillanceThree instances of alleged surveillance were litigated.Two were alleged to haveoccurred on April 16 at or near the Union Hall, involving Supervisors Fred Martinand Larry Lane; the third, on June 24 (i e., after the election) at a local motel,by Respondent's Supervisor Robert Papuga.Since the first two are related, theywill be considered together.It is undisputed that on April 16 a union meeting of Respondent's employeeswas taking place around 1 p.m. at Chemical Workers Union Hall on JamestownRoad, about a mile and a half outside of Morganton proper and about 5 milesfrom Respondent's plant, across the road from a drive-in eating place known asPep's or Pat's Drive-In or Grill. It is also undisputed that Supervisors FredMartin and Larry Lane were parked in a truck at Pep's at that time and saw em-ployee James Ledford walking around Pep's and going toward the Union Hall.Martin and Lane claim they were having lunch at Pep's that day, accounting fortheir presence there.They deny that they could even see the entrance to the UnionHall, because of where they and also a large piano van were parkedSince it isuncontroverted that there are no lunch places near Respondent's plant, that suchplaces in and near Morganton are few, and that Martin and Lane ate in a parkedvehicle at Pep's regularly, there is no substantial factual basis to doubt their testi-mony that they were there for the purpose of lunch on the date in question.Furthermore, on the record presented, it is at least doubtful whether from wherethey were parked they could have seen the Union Hall sufficiently to be able toengage in surveillance thereofItwould seem that if they had known of theunion meeting and had intended to conduct such surveillance, they would havepositioned themselves in a location from which they could command a clear andunimpeded view of the object of the surveillance; namely, the Union Hall entranceAll circumstances considered, therefore, I find that it has not been established bya preponderance of the substantial credible evidence that Martin and Lane wentto or parked in Pep's for the purpose of surveillance of union or organizationalactivities of Respondent's employees; nor that, while there, they engaged in suchsurveillance.Respondent's former employee James Ledford testified that about a half hourafter he saw, and was seen by, Martin and Lane in Pep's on this occasion, heobservedMartin and Lane drive by the Union Hall in their truck, and shortly23With regard to the "seriousness," "substantiality," or operative "efficacy" of thethreats, it must be remembered that, to the employees who were the object thereof, theyemanated from a source with apparent authority to make them good. Cf.N L R B. v.Eastern Die Co.,340 F 2d 607 (C.A. 1). Furthermore, it is settled that a threat neednot be carried out, nor efficacious, in order to be coercive.Id.,142 NLRB 601, 602 ;The Rein Company,114 NLRB 694;Forest Oil Corporation,85 NLRB 85,86.It may bepresumed that such threats are spread to other employees by the employee to whommadeCf.Frankel Associates,Inc.,146 NLRB 1556, 1557 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter drive by the UnionHall again inthe other directionAbout eight ornine carswere parked at the Union Hall at the time of the meeting of Respond-ent's employees there.Ledford's testimony was corroborated by his former fellowemployee Daniel Danner, who also testified that he observed the truck with Martinand Lanein it goup Jamestown Road and shortly thereafter return,past theUnion Hall, at "a slow speed."According to Martin, while he and Lane were parked in Pep's, Lane suggestedthat they visit Supervisor Morefield at his home, about 2 miles away towardAsheville (i.e., ina direction still further away from the plant), to check on somemechanical work which Morefield was allegedly doing on Lane's truck.Further,according to Martin, they then drove to Morefield's (who was not at home) onHighway 70,at no timepassing by the Union Hall.However, Martin testified thaton the way back from Morefield's along Highway 70, when they reached the inter-section or "V" formed by Highway 70 and Jamestown Road, he looked back at theUnion Hall because "I had seen Ledford go towards the union hall and I justlooked out to see if there was any cars there," and observed some cars parked therebut none that he recognized.Larry Lane corroborated Martin's testimony, butnot without significant differences or additions.Thus, Lane testified that on theirway back to theplant(allegedly fromMorefield's) after they had seen Ledfordwalk from Pep's toward the Union Hall, Martin pointed out that there were carsparked at the Union Hall and that "as we passed down the road there he [Martin]glancedover there and he said, `I wonder whatisgoing onover there,' and Isaid, `Well,' that is, when we got further on down the road I said, `That is usuallysome kind of a furniture shop,' and he said, `Well, wonder what is going on?'And I said, `I guess that they are just selling furniture, or having a furnituremeeting,' and actually the lower section of theunionhall is a furniture store orwas a furniture store or warehouse or something of that nature."And, althoughhe had firsttestifiedthat on their way back to the plant he and Martin were talkingabout "nothing special,"on recross-examination Lane testified that on their wayback he and Martin werediscussingthe fact "that there wasgoingto be ameeting."Although it is not implausible that Martin and Lane were unaware, when theywent to Pep's for lunch, that there was going to be a union meeting at the UnionHall that day, Martin's testimony as well as the inherent probabilities of the situa-tionindicate that theirseeingLedford at Pep's walking toward the Union Hallmust atleasthave germinateda suspicionin their minds as to what Ledford wasdoing there.Thisinferenceis reinforced by the subsequent actions of Martin andLane in driving past the Union Hall twice (while testifying that theywent milesout of their way to pay a personal visit at whatseems anodd hour of a workday),and by Martin'sadmissionsthat since he "had seen Ledford go towards theunion hall.I just looked out to see if there was any cars there."I reject,as basically incompatible withMartin's testimony and as inherently improbable,as well as incrediblein view of my demeanor observations, Larry Lane's testimonythat, although he was aware that the Union Hall was being used by the TextileWorkers Union and had seen Ledford go toward it on the occasionin questionduring this known period ofunion campaigningat the plant, nevertheless whenhe drove back with Martin he thought that a furniture sale or furnituremeetingwas taking place in the Union Hall.Crediting the described testimony of Ledford and Danner, which impressed meas truthful, and coupling it with the testimonial admissions of Martin, I find that,although it has not been established that Respondent engagedin surveillance fromPep's Drive-In on April 16, it has been established by substantial credible evidencethat, in violation of Section 8(a)(1) of the Act, Respondent through SupervisorsMartin and Larry Lane on April 16, 1964, engaged in surveillance of its employees'union and organizationalactivities atUnion Hall, Morganton, when they droveby there twice as described.24The remainingincident of alleged employer surveillanceoccurred on June 24atRainbow Inn Motel in Morganton, a popular and much frequented local motel.It is undisputed that in the early evening of that day, Supervisor Robert E. Papugaseveral times walked past a motel room or rooms in which some of Respondent'semployees were present with a union organizer and/or a Board agent who wastaking statements.It is also undisputed that some of these times Papuga wasaccompaniedby another individual; that either the door or the curtains to the largepicture windows of the rooms, or possibly both, were open; and that Papuga madeno attempt to conceal his presence but exchanged greetings with one or more ofthe employees through the window.General Counsel's witnessWellman testifiedthat neither in the Board agent's room nor in the union organizer's room were24Cf.AeroCorporation,149 NLRB 1283. MORGANTONDYEING & FINISHINGCORPORATION417the occupants attempting to maintain any degreeof privacy.General Counsel'switness EugeneGuy (a maintenancemaninRespondent'semploy) testified that,after he andPapuga hadexchanged greetingsthrough the window of the roomGuy was inwhen Papugafirstwalked by, when Papuga returned in the oppositedirection(Guy was thenin the Board agent's room)he (Papuga) "stopped andlooked in thedoor.SoI.just ignoreditand he walked on by the door."However, when he was asked whether Papuga actually stopped walking or whetherhe merely passedby the room, Guy testified that "Well, he was just passing by andlooking backat us though,"adding,however, on further questioning, that "whenhe was lookingat the door at me and theBoard agent,he stopped.just for avery few secondsI glanced aroundand saw him and then he walked on by."With regard to the June 24 incident at Rainbow Inn Motel, Respondent's greigegoods roomand Receiving Department Supervisor Robert E. Papuga testified thathis duties include receiving and entertainingcustomers and official guests of hisEmployer, and that the reason he was at Rainbow Inn Motel on the eveningin questionwas that he had dinner and spent the evening with an important cus-tomer, whom he identified by name, who was (in accordance with his usual cus-tom) staying there as a registered guest, ina specified room number, located afew doors away from the otherrooms in question.Papuga testified that on hisway to the customer's room, he passed a room with the curtains open and theoccupantsthereof (Guy, Wellman, and Union Organizer Freeman)in plain view,and that he waved to them.Although Papuga admits he passed by this room(No. 50)several times in going toand fromthe customer'sroom (No. 53) andwith the customerto and fromthe restaurant,he deniesthat at anytime duringthe evening he passedby a room toward theother endof the motel (room 59 wassuggestedby Guy as theBoard agent'sroom; it wouldnot appearto be necessaryto pass room 59 in order to go from room53 to the restaurant).I found Papuga, as well asWellman and Guy, to be essentially credible wit-nesseswho I believe were attemptingto testify accurately with regard to whattranspired on the occasion in question.Papuga's explanation for his presence atthis popular local motel was given in sufficientfactualprecisionto be readily sub-ject to investigatory corroboration or disproof.Since itwas uncontroverted andisnot inherentlyimprobable,it is credited.His presence at the place and timein question thus beingsatisfactorilyaccountedfor and therebeing no indicationthat it was for the purpose of surveillanceof the described employee activities,of whichhe was not shown to possessany advance knowledgeor information, itremains only to consider whether, once there and having observed what he did,his further actions under the circumstances amounted to unlawful surveillance.The recordas tendered presents a picture of Papuga present ata popular publichostelry fora legitimate reason and withoutadvance knowledgeor informationthat employeeswould be there;absence ofany attempt at privacy by the em-ployees and those with themwho were allegedly subjected to Papuga's surveillance,indulgence by Papugain the knownhuman tendency to glance at or through alarge, uncurtained picture windowwhile passing by;a spontaneous greeting ex-changed between Papuga and the others;Papuga's passing by one of the motelrooms several times while going to andfromthe customer's room and whilegoing with the customerto and fromthe restaurant;and equivocal or equallybalanced proof with regard towhether ornot Papugawalked pastthe other motelroom or if hedidwhetherhe engaged in surveillanceof that which he mayalready have seen.25The resultant uncertainties leave me in sufficientdoubt toinclineme no more towardaccepting than toward rejectingthe testimony ofeither side on this particular issue.For thesereasons,I find that GeneralCounselhas failed to meet the burdenof proof andpersuasionwhich is his, and thatthe substantial credible evidence does not preponderatein favor ofa finding thatRespondentthrough SupervisorPapuga engaged in surveillance at the RainbowInnMotelon June 24, 1964.III.REPORTON OBJECTIONS TO ELECTION AND MATTERS REFERREDBY REGIONAL DIRECTORAs has been indicated,of the Union's nine objections to the May 15 election, theActing Regional Director overruled six. He referred to the Trial Examiner theremaining three, together with two additional matters uncovered by his investigationand raised by himsua sponte,all involving issues in common with those in the2-Cf.UniversalPackaging Corporation,149NLRB 262;AeroCorporation,149NLRB 1283.206-446-66-vol. 154-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstant unfair labor practices(C) case.The following recapitulates the objectionsand additional matters which have been referred to the Trial Examiner-Union objectionNosSubject or substanceAction byRegional DirectorRemarks1__________________Respondent's distributionReferred to Ti ial Examiner_Not alleged in com-of allegedly coercive andplaint in instantintimidating preelectionC case.literature4__________________Two instances of surveil-Referred to Trial Examiner,Same as alleged inlanceon April16 andJune 24 episode(subse-complaint in instantone on June 24quent to May 15 election)C caselater deleted from hisDecision and Order byRegional Director.7___------------------Interrogation of employees--Referred to Trial Examiner.Included in complaint11.if credited.wouldin instant C casewarrant the setting asideof the election."UnnumberedThreat bySupervisorAddedby Acting RegionalDo."Other ActsPoteat of plant closure inDirectorsua sponte,stem-and Conduct"event of unionizationmmg from his investigation.". if credited .wouldwarrant the setting asideof the election "Do ------------Threatby Supervisor_____do_________________________Do.Morefield that Respond-ent was bearing downbecause of union cam-paign and that super-visors have orders todischarge employees forany reason.Of the foregoing,the issuesinvolved in referred objections Nos. 4 and 7, as wellas in both unnumberedinstancesof "Other Acts and Conduct," have already beendiscussed and passedupon hereinabovein section II as issuesin the unfair laborpractices (C) case, and need not herebe reiterated.2628Objectingto the ActingRegional Director's inclusion in his Second SupplementalDecision(September 9, 1964)of the matters denominated therein as"Other Acts andConduct"uncoveredby hisinvestigation,upon the ground that the Union did not includethem in its objections and that the Regional Director lacks power to raise themsue sponte,Respondent has movedthat theybe strickenfrom the ActingRegionalDirector'sDe-cision, request for review of which was on or about November 2 denied by the Board.I cannot agree that the RegionalDirector,as a public official charged with respon-sibilities in connectionwith enforcementof the Act,iswithout power to set aside anelection for conductviolative of the Actunless it is expressly raised by a party's formalobjections.Cf.International Shoe Company,123 NLRB 682,684;Aeronca Manufactur-ing Corporation,121 NLRB 777,footnote 2;Carter-Lee Lumber Company,119 NLRB1374, 1376-1377;JoeGold and Newell Smith,d/b/a City Tire Company,117 NLRB 753,754-755;Beck'sDepartment Store,98 NLRB 280, 281, footnote 5 (". . . it is well es-tablishedthat the jurisdiction of the RegionalDirectorin making a post-electioninvestiga-tion is not limited to the issues raised by the parties...") ;with which cf.InternationalLadies GarmentWorkers Union, AFL-CIO v. N.L.R.B.,339 F.2d 116, 124-125 (C.A 2).It is apparent,in answer to Respondent's further contention in this regard,that the 5-daytime limitation for filing objections(NLRB Rulesand Regulations, Series 8, as amended,revised Jan 1, 1965, Section102.69)isby its express terms applicableonly to partiesand not to the Board and may inany eventbe waived.Nor has any prejudice to Re-spondentherebeen shown.In any case,however,I am unawareof any authority on mypart tostrike out portions of a Regional Director'sdecision as here sought.Respond-ent'smotion isaccordinglydeniedIt is further to be noted,in this connection, thatthere is, of course,no question regardingthe proprietyof inclusion of the episodes com-prising the described"Other Actsand Conduct"In the complaint in the instant C case,and that Respondent has expressly so conceded(page 8, second sentenceof third fullparagraphofRespondent'sSeptember 1S Request for Review of Regional Director'sSecond Supplemental Decision, etc. of September 9, 1964). MORGANTON DYEING & FINISHING CORPORATION419This leaves for consideration referred objection No. 1, dealing with Respondent'sdistribution of allegedly coercive and intimidating preelection literature, the impactof which in conjunction with other findings to be made herein the Acting RegionalDirector has "directed" the Trial Examiner to consider.Respondent has objectedto the mandatory wording of the order of reference of the Acting Regional Directorto the Trial Examiner in this matter, contending that the Trial Examiner is notsubject to the Regional Director's direction. It is unnecessary for me to considerthis point, since I regard and treat the Acting Regional Director's action as aconventional reference of issues to be determined at a statutory hearing, and thewording which is objected to as nonprejudicial surplusage. In any event, since it isapparent (as, indeed, was indicated by the Acting Regional Director himself in hisdecision) that the unfair labor practices here found, without resort to the preelectionliterature, themselves warrant and require the setting aside of the election and theholding of a new election in an atmosphere free from interference,restraint, andcoercion,27 it is unnecessary to reach or pass upon the question of what could onlyhave been the possibly additional coercive effect of the literature in question. Inview of the findings herein with regard to the preelection unfair labor practices, theissues raised by union objection No. 1 to the extent referred, are, therefore, mootRespondent's motions, upon which decision was reserved at the hearing, to strikeout, dismiss, or overrule union objection No. 1 to the election of May 15, as wellas the Acting Regional Director's actions thereon, are accordingly dismissed aslikewisemoot.It is accordingly recommended to the Board that union objections Nos. 4 and 7to the election of May 15, 1964, as well as the first one of the two specificationsdenominated "Other Acts and Conduct" in the Acting Regional Director's Decision,as above described, to the extent found in section II hereof, be sustained, and thaton that basis, as well as upon the basis of all of the unfair labor practices as hereinfound, the election of May 15, 1964, be set aside and a new election held at a dateand time to be determined by the Regional Director; and that union objection No.Ito said election be dismissed as moot.IV. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. In view of the fact that the unfairlabor practices committed are of a character evincing an attitude of opposition tothe public policy and purposes of the Act, I deem it necessary to recommend thatRespondent be ordered to cease and desist from infringing in any manner uponemployee rights guaranteed in Section 7 of the Act. I shall also recommend thatRespondent be required to post an appropriate notice.I am also recommending that union objections Nos. 4 and 7 to the election ofMay 15, 1964, as well as the first of the Acting Regional Director's two specificationsdenominated "Other Acts and Conduct" in this September 9, 1964, Second Sup-plemental Decision, Direction, and Order Consolidating Cases, in Case No. 1 1-RC-1947, be sustained, that said election be set aside, and that said case be remandedto the Regional Director for Region 11 to conduct a new election at such time ashe deems circumstances permit free choice of bargaining representative.CONCLUSIONS OF LAW1.Morganton Dyeing and Finishing Corporation,Respondent herein,isan em-ployer engaged in commerce within the meaning of Section 2 (6) and(7) of theAct.2.TextileWorkers Union of America,AFL-CIO, CLC,isa labor organizationwithin the meaning of Section2(5) of the Act3.By the conduct set forth in section II which has been found to constitute un-fair labor practices,Respondent has interfered with, restrained,and coerced itsemployees in the exercise of rights guaranteed to them by Section7 of the Act, andthereby hasengaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.2' Cf. Industrial Steel ProductsCompany,Inc.,143 NLRB 336;Playskool Mavufaetur-ing Company,140 NLRI3 1417, 1419;Dal-Tex Optical Company, Inc.,137 NLRB 1782,1786-1787. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this consolidated proceeding, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I recommend that the Respondent,Morganton Dyeing and Finishing Corporation, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Coercively interrogating employees with respect to their own or any otheremployee's union membership, affiliations, sympathies, desires, or activities.(b)Threatening employees with plant closure, loss of jobs, or other reprisalsbecause of union membership, affiliation, activity, or support, or in the event ofplant unionization.(c) Inducing or encouraging any employee to vote against any labor organiza-tion in any Board-conducted election by any threat of reprisal.(d) Engaging in any surveillance of union or other lawful organizational activitiesof its employees, or in surveillance of any union hall or other place where suchactivities are taking place.(e) In any other manner interfering with, restraining, or coercing employees inthe exercise of their rights to self-organization; to form, join, or assist any labororganization; to bargain collectively through representatives of their own choosing;to engage in concerted activities for the purposes of collective bargaining or othermutual aid or protection; or to refrain from any and all such activities.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post at its plant in Morganton, North Carolina, copies of the attached noticemarked "Appendix." 28 Copies of said notice, to be furnished by the Regional Di-rector for Region 11, shall, after being duly signed by Respondent's authorized rep-resentative, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify said Regional Director, in writing, within 20 days from receipt ofthisDecision and Recommended Order, what steps have been taken to complytherewith.29I further recommend that the complaint in Case No. 11-CA-2436 be and thesame is hereby dismissed as to all violations alleged but not herein found; and thatthe election held on May 15, 1964, in Case No. 11-RC-1947 be set aside and thatsaid case be remanded to the Regional Director for Region 11 to conduct a newelection at such time as he deems that circumstances permit free choice of bargainingrepresentative.3028 In the event that thisRecommendedOrder be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be susbtituted for the words "a Decisionand Order."2D In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."30 In the event Respondent refuses or falls to comply with the terms of the order inCase No. 11-CA-2436, I recommend that said Regional Director should also be authorizedto conduct the new election herein recommended, upon written request of the Union.Ideal Baking Company of Tennessee, Inc.,143 NLRB 546, 554, footnote 9.APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LabotRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate any employee as to his or any otheremployee's union membership, affiliation, sympathies, desires, or activities.WE WILL NOT threaten any employee that he will lose his job, or that we willclose the plant, or that there will be any other reprisal because of union mem-bership, affiliation, activity, or support, or in the event the plant is unionized. THE BUDD COMPANY AUTOMOTIVE DIV., DETROIT PLANT 421WE WILL NOT make any threat of reprisal or engage in any reprisal in orderto induce or encourage any employee to vote against any union in any electionconducted by the National Labor Relations Board.WE WILL NOT engage in any surveillance, or keep under watch and observa-tion, any union or other lawful organizational activity of our employees, or anyunion hall or other place where such activities, including meetings, are takingplace.WE WILL NOT in any other manner interfere with, restrain, or coerce employeesin the exercise of their rights guaranteed by Congress to self-organization, toform labor organizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from engaging in any or all such activities.WE WILL NOT in any manner interfere with the right of our employees tomake a free and untrammeled choice in any election conducted by the NationalLabor Relations Board.All employees are free to become, remain, or to refrain from becoming orremaining,members of Textile Workers Union of America, AFL-CIO, CLC, orany other labor organization.MORGANTON DYEING AND FINISHING CORPORATIONEmployerDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310West Fourth Street,Winston-Salem, North Carolina, Tele-phone No. 723-2381.The Budd Company Automotive Division,Detroit PlantandIn-ternational Union,United Automobile,Aerospace and Agricul-tural ImplementWorkers of America,(UAW) AFL-CIO,Petitioner.Cases Nos. 7-RC-6572 and 7-RC-6574.August 11,1965DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held in these consolidatedcasesbeforeHearing Officers Jack G. Handler and Joseph Kulkis.The Hearing Officers' rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].Upon the entire record in these cases, including the briefs filed bythe parties, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.154 NLRB No. 26.